Citation Nr: 1310853	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastritis.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to a compensable initial schedular and/or extraschedular rating for postoperative residuals of a fracture of the left fifth proximal phalanx prior to August 9, 2007, and in excess of 10 percent effective on and after August 9, 2007.  

5.  Entitlement to an initial extraschedular rating in excess of 10 percent for hemorrhoids. 

6.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By its decision of October 7, 2010, the Board denied the Veteran's claims for initial ratings for postoperative residuals of a fracture of the left fifth proximal phalanx and for hemorrhoids.  In addition, the Board denied entitlement to an effective date earlier than August 6, 2003, for grants of service connection for hemorrhoids, a lumbar spine disorder, allergies, seborrheic dermatitis, postoperative residuals of a fracture of the left fifth proximal phalanx, and a laceration of the right hand.  Service connection was denied therein for a sleep disorder, an irregular heartbeat, hypotension, residuals of a head injury, otitis externa, residuals of a right shin injury, a right foot disorder, a gynecological disorder, and an eye disorder; service connection for sinusitis was granted.  The Board also remanded the claims for service connection for a psychiatric disorder, asthma, a left ankle disorder, and claims initial ratings for residuals of a laceration of the right hand, allergies or allergic rhinitis, a lumbar spine disorder, and seborrheic dermatitis, and a claim for TDIU entitlement, so that additional development could be undertaken.  The Board notes parenthetically that the remanded claims for service connection for a left ankle disorder and for initial ratings for residuals of a laceration of the right hand, allergies or allergic rhinitis, a lumbar spine disorder, and seborrheic dermatitis were finally adjudicated by the Board in its decision of May 21, 2012, and in the absence of any indicated appeal of the May 2012 decision, no further discussion of those matters is herein warranted.  

Notice is taken that the Board by its May 2012 decision again remanded the issues of the Veteran's entitlement to service connection for asthma and an acquired psychiatric disorder and entitlement to a TDIU so that additional evidentiary development could be undertaken.  The requested actions do not appear to have been undertaken and those matters are further addressed in the REMAND below.  

An appeal of those claims denied by the Board through its October 2010 decision was thereafter taken to the U.S. Court of Appeals for Veterans Claims (Court) and by its memorandum decision of May 17, 2012, the Court affirmed the Board's decision as to all matters, except as to the claims for an initial schedular and/or extraschedular rating for postoperative residuals of a fracture of the left fifth proximal phalanx and for an initial extraschedular rating for hemorrhoids, and the actions by the Board in October 2010 as to those matters were vacated and remanded.  In addition, the Court determined that the Board had failed to adjudicate a certified issue of entitlement to service connection for gastritis.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Court's memorandum decision of May 2012 requires the Board to adjudicate or readjudicate pending claims for service connection for gastritis and for initial schedular and/or extraschedular ratings for postoperative residuals of a fracture of the left fifth proximal phalanx and for hemorrhoids.  Since these matters were last the subject of a decisional document by VA, additional pertinent evidence has been made a part of the Veteran's VA claims folder, including not limited to VA outpatient treatment records compiled from April 2009 to May 2012 which were added to the virtual claims file in June 2012 and which have not been considered by the RO or AMC as to any of the issues herein on appeal.  See 38 C.F.R. § 3.103 (2012).  Remand is required to ensure that the evidence of record is reviewed by the RO/AMC, prior to the Board's consideration.  

In particular part, the Court found that the Board in October 2010 failed to afford extraschedular consideration as to the claims for initial ratings for the left fifth finger or hemorrhoids and, in addition, failed to consider analogous rating criteria for evaluation of left fifth finger disability, based on a notation by a VA examiner in August 2007 of possible slight sensory ulnar neuropathy.  In addition, there remains pending a previously certified appellate issue, that of entitlement to service connection for gastritis.  Remand for additional medical input and opinion as to the foregoing is deemed advisable, prior to entry by the Board of final decisions as to those matters.  

There is also a need for additional procedural development with respect to the claim for service connection for gastritis.  That claim, along with claims for service connection for other gastrointestinal disorders, including gastroenteritis and an irritable bowel syndrome, were subject to prior development by the RO.  The RO's decision review officer by a rating determination of May 2009 granted entitlement to service connection for gastroenteritis and an irritable bowel syndrome, but not gastritis.  The subsequently prepared supplemental statement of the case did not include the issue of service connection for gastritis amongst the cited issues, but in the Decision portion of that document, service connection for irritable bowel syndrome and gastritis were noted to be denied, albeit without reasons and bases being cited as to any such denial.  In view of the foregoing, any additional supplemental statement of the case prepared on remand, if the benefit sought is not granted, must include consideration of all of the evidence developed since the issuance of the statement of the case in November 2005.  

The record also reflects that other issues remain on appeal, following entry of Board remands in October 2010 and May 2012; namely, entitlement to service connection for an acquired psychiatric disorder and asthma and to a TDIU.  The development sought by the foregoing remands does not appear to have been completed to date and so the prior remand directives as to those matters must be reiterated, as set forth below.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records, not already on file, for inclusion in the claims folder.  

2.  Afford the Veteran a VA gastrointestinal examination for evaluation of the nature and etiology of her claimed gastritis.  Request that the VA examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  That examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  

The VA examiner is asked to furnish a professional opinion with complete, supporting rationale as to the following: 

Is it at least as likely as not (50 percent or greater probability) that any currently existing gastritis originated in service or is otherwise related to service or any event therein, inclusive of two episodes of gastric distress?  

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim. 

3.  Afford the Veteran a VA respiratory examination for evaluation of the nature and etiology of her claimed asthma.  Request that the VA examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  That examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  

The VA examiner is asked to furnish a professional opinion with complete, supporting rationale as to the following: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing asthma originated in service or is otherwise related to service or any event therein?  

b)  Is it at least as likely as not (50 percent or greater probability) that any currently existing asthma was directly caused or aggravated by service-connected allergies and allergic rhinitis and/or sinusitis?  If it is determined that the claimed disorder was worsened by one or more service-connected disorders, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation. 

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, nexus to service, or aggravation as to find against those matters.  More likely and as likely support the claim; less likely weighs against the claim. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  The RO should then readjudicate the pending claims for service connection for asthma, gastritis, and an acquired psychiatric disorder.  

5.  Thereafter, afford the Veteran a VA medical examination of all of her service-connected disabilities (recurrent gastroenteritis and irritable bowel syndrome, dysuria with frequency of urination and incontinence, disc space disease and spondylosis of the lumbar spine, hemorrhoids, postoperative residuals of a fracture of the left fifth proximal phalanx, sinusitis, allergies, laceration of the right hand, seborrheic dermatitis, and, if granted on remand, asthma, gastritis, and/or a psychiatric disorder.  Request that the VA examiner review the claims file and note whether in fact the claims folder was provided and reviewed.  That examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  

Specific findings as to the extent of neurological impairment of the left fifth finger are needed, to include specifically what nerve(s) are involved and whether there is paralysis be it complete or incomplete of each affected nerve.   The affected nerve(s) are also to be assessed fully in terms of the degree of resulting incomplete paralysis, if any.  

The VA examiner is asked to furnish a professional opinion with complete, supporting rationale as to the following: 

a)  Do the rating criteria utilized for evaluation of the Veteran's service-connected postoperative residuals of a fracture of the left fifth proximal phalanx under Diagnostic Codes 5230 and 8515 and to the extent, if any, that the criteria under Diagnostic Code 8516 are applicable, fully address the Veteran's manifestations and symptomatology?  

Diagnostic Code 5230 affords a 0 percent rating on the basis of limitation of motion.  Diagnostic Codes 8515 and 8516 afford varying ratings on the basis of complete paralysis of the median and ulnar nerves, as well as mild, moderate, or severe incomplete paralysis of either nerve.  

b)  Do the rating criteria utilized for evaluation of the Veteran's service-connected hemorrhoids under Diagnostic Codes 7332 and 7336 fully address the Veteran's manifestations and symptomatology?  

Diagnostic Code affords a 0 percent rating for impairment of sphincter control of the rectum or anus where it is healed or slight without leakage; compensable ratings are afforded where there is constant slight or occasional moderate leakage, involuntary bowel movements requiring wearing of a pad, extensive leakage, and complete lack of sphincter control.  Diagnostic Code affords a 0 percent rating for hemorrhoids where they are mild or moderate; compensable ratings are assigned for large or thrombotic hemorrhoids which are irreducible, with excessive redundant tissue and frequent occurrences, as well as persistent bleeding and secondary anemia, or with fissures.  

c)  Is it at least as likely as not that the Veteran's service-connected disabilities, alone, preclude her from obtaining and maintaining substantially gainful employment, based on her educational and occupational background  When providing the opinion the examiner should not consider the Veteran's nonservice-connected disabilities or his age.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a certain proposition as to find against it.  More likely and as likely support the claim; less likely weighs against the claim. 

6.  Refer the question of extraschedular entitlement for postoperative residuals of a fracture of the left fifth proximal phalanx, hemorrhoids, and TDIU, for consideration by the VA's Under Secretary for Benefits or the Director, Compensation and Pension Service.  

7.  Readjudicate the issues remaining on appeal on the basis of all of the evidence of record, to include specifically initial consideration of all of the evidence received by VA since entry of the statement of the case in November 2005 regarding the claim for service connection for gastritis.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide her a supplemental statement of the case and afford her a reasonable period in which to respond, before returning the case to the Board for further review.  

The Veteran need undertake no action until further notice is provided.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


